DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant' s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 04/14/2021, 07/08/2021, 12/15/2021 and 02/22/2022 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Fiorese et al. (US 20210258842 A1) (hereinafter Fiorese), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Fiorese discloses a monitoring event management method, comprising:
sending, by the data management network element, from a first network to a second network, wherein the first mobility management network element serves the user equipment in the first network, and wherein the second mobility management network element serves the user equipment in the second network; receiving, by a data management network element, a subscription from a first mobility management network element (Fig. 8, par. 0163, “UDM function 214 to identify the pertinent S-AW, shown as step 806 (i.e., the NEF 220 requests the identity of the AMF 202) and step 808 (i.e., the NEF 220 receives the identity of the AMF 202). At step 810, the NEF 220 then sends the handover request to the identified AMF 202.”).
However, Fiorese fails to disclose “receiving, by a data management network element, a subscription from a first mobility management network element; sending, by the data management network element, according to the subscription, identification information of a second mobility management network element to a network exposure function network element”, in combination with other limitations of the claim.
Regarding claim 8, the prior arts of the record, Fiorese, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Fiorese discloses a monitoring event management system, comprising:
send identification information of a second mobility management network element when a user equipment moves from a first network to a second network network exposure function network element configured to receive the identification information from the data management network element (Fig. 8, par. 0163, “UDM function 214 to identify the pertinent S-AW, shown as step 806 (i.e., the NEF 220 requests the identity of the AMF 202) and step 808 (i.e., the NEF 220 receives the identity of the AMF 202). At step 810, the NEF 220 then sends the handover request to the identified AMF 202.”).
However, Fiorese fails to disclose, “a data management network element configured to receive a subscription from a first mobility management network element, and send identification information of a second mobility management network element when a user equipment moves from a first network to a second network according to the subscription; and a network exposure function network element configured to receive the identification information from the data management network element”, in combination with other limitations of the claim.
Regarding claim 15, the prior arts of the record, Fiorese, fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
Fiorese discloses a monitoring event management method, comprising:
sending, by the data management network element management network element serves the user equipment in the second network (Fig. 8, par. 0163, “UDM function 214 to identify the pertinent S-AW, shown as step 806 (i.e., the NEF 220 requests the identity of the AMF 202) and step 808 (i.e., the NEF 220 receives the identity of the AMF 202). At step 810, the NEF 220 then sends the handover request to the identified AMF 202.”).
However, Fiorese fails to disclose, “receiving, by a data management network element, a subscription from a first mobility management network element; and sending, by the data management network element and according to the subscription, identification information of a second mobility management network element to a network exposure function network element”, in combination with other limitations of the claim.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
KIM et al. (US 20200396587 A1) disclose METHOD FOR TRANSMITTING AND RECEIVING SIGNAL RELATED TO SWITCHING ACCESS IN WIRELESS COMMUNICATION SYSTEM, AND DEVICE THEREFOR.
Zhu et al. (US 20200053582 A1) disclose TERMINAL MONITORING INFORMATION SYNCHRONIZATION METHOD, DEVICE, AND SYSTEM.
FACCIN et al. (US 20190124561 A1) disclose MECHANISM TO ENABLE INTERWORKING BETWEEN NETWORK SLICING AND EVOLVED PACKET CORE CONNECTIVITY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642